Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 17, 2017                                                                                       Stephen J. Markman
                                                                                                                 Chief Justice

                                                                                                      Robert P. Young, Jr.,
                                                                                                            Brian K. Zahra
  152036(62)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  SHAKEETA SIMPSON, as Personal                                                                             Joan L. Larsen,
  Representative of the ESTATE OF ANTAUN                                                                              Justices
  SIMPSON,
               Plaintiff-Appellee,
  and
  SHAKEETA SIMPSON,
           Plaintiff,
                                                                    SC: 152036
  v                                                                 COA: 320443
                                                                    Wayne CC: 13-000307-NH
  ALEX PICKENS, JR. & ASSOCIATES, M.D.,
  P.C., d/b/a PICKENS MEDICAL
  CENTER, BRIGHTMOOR GENERAL
  MEDICAL CENTER, INC., d/b/a
  BRIGHTMOOR-PICKENS MEDICAL
  CENTER, ALEX PICKENS, JR., M.D., and
  LINDA S. HARTMAN, P.A.,
                Defendants-Appellants.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s December 21,
  2016 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.


        BERNSTEIN, J., not participating due to his prior relationship with The Sam
  Bernstein Law Firm.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 17, 2017
                                                                               Clerk